Citation Nr: 1522336	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-31 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an allergy condition, to include allergic rhinitis and/or hay fever.

2. Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Concerning the appeal for denial of service connection for allergic rhinitis and/or hay fever, evidence received by the RO prior to transfer of the record to the Board will be reviewed by the RO and a supplemental statement of the case (SSOC) issued, unless that additional evidence is duplicative of evidence previously of record or it is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2014).  Were the Board to consider such evidence in the first instance, it would be tantamount to denying the Veteran his right to an appeal.  

In the present case, the Veteran submitted his VA Form 9 (Appeal to the Board of Veterans' Appeals) in November 2013, along with authorization for release of medical records pertaining to his sinus and allergy conditions.  The appeal was certified to the Board in May 2014.  In the time between the Veteran's perfecting his appeal, and certification to the Board, the Veteran, with the assistance of VA, submitted multiple medical records and other evidence pertaining to his treatment for allergies.  Specifically, medical records pertaining to his medical treatment for allergic rhinitis dated after the issuance of the statement of the case (SOC) were submitted.  To date, that evidence has not been considered by the RO in the first instance; an SSOC has not been issued in consideration of that evidence.  Therefore, a remand is necessary so that the RO may consider all evidence of record in the first instance in the Veteran's service connection claim for allergic rhinitis and/or hay fever.

Concerning the Veteran's claim for an increased disability rating for the residuals of a fracture of the right maxilla and eye orbit, status post right sinus osteopathy, once VA undertakes to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2014).  

In the instant case, the Veteran was afforded multiple VA examinations that purported to address the issue on appeal.  In October 2009, the Veteran presented for an examination which addressed dental issues, including malunion of the maxilla, and complaints of snoring.  In December 2009, the Veteran was afforded a mental health examination.  In May 2010, the Veteran presented for a sinus and allergy examination.  

In his VA Form 9, the Veteran stated that he had never made allegations with regard to snoring, but rather that his claim relates to the physical residuals caused by his in-service injury such as visual deformities that resulted in a sunken right eye, a linear surgical scar approximately 3.5 inches in length, and a crooked nose.  

To date, the Veteran has not been afforded a VA examination to evaluate any physical deformities associated with his in-service injury (the Board notes that he has been afforded a VA examination in connection with his eye in January 2015, but that examination dealt with conjunctivitis, not with any physical deformity).  The May 2010 VA examination did note "suggestive evidence of a blowout fracture" but did not elaborate on what that evidence was, or whether it has affected the Veteran's physical features.  Thus, because the medical evidence does not address the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist, to include a maxillofacial surgeon, to evaluate the residuals of his in-service fracture of the right maxilla and eye orbit, status post right sinus osteopathy.  The complete record, including a copy of this remand, must be made available to the clinician selected to perform the examination for review.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner should identify all residuals of the Veteran's fracture of the right maxilla and eye orbit, status post right sinus osteopathy, and comment on the Veteran's allegations of facial deformities as a result of that injury.  Specifically, the examiner should provide a description of any residuals found, to include a sunken eye, surgical scars, sinus disturbances, and a crooked or displaced nose.  A full description and rationale must be provided for all stated medical opinions.  

2. Thereafter, the AOJ should readjudicate all issues on appeal in consideration of all of the evidence of record.  If any benefit remains denied, the Veteran and her representative should be issued a SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


